Citation Nr: 1550269	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-19 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of right tibial stress fracture.

2.  Entitlement to an initial compensable evaluation for residuals of right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from July 2008 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In addition to the paper claims file, the Board has reviewed Veteran's electronic claims file, which is maintained in the Veterans Benefits Management System (VBMS) (VA's electronic system for document record keeping).

The Board observes that the record includes progress notes dated in 2015 that show chronic right leg pain and normal examination.  Because the evidence is cumulative of evidence previously associated with the record and considered by the Agency of Original Jurisdiction (AOJ), referral to the AOJ for consideration is not required and the Board may proceed with the appeal.  See 38 C.F.R. §§ 19.31(b)(1), 20.1304 (2015).


FINDINGS OF FACT

1.  The Veteran has chronic right lower leg pain as a residual of right tibial fracture; there are no other symptoms or impairment shown as a result of right tibial fracture.

2.  Right Achilles tendonitis is manifested by subjective pain during exercise and without limitation of motion in the right ankle, or pain on motion, or an inability to perform the normal working movements of the right ankle with normal excursion, strength, speed, coordination and endurance.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for residual of right tibial fracture are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for right Achilles tendonitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in November 2011, prior to the rating decision on appeal.  This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs).  No other relevant medical treatment records were identified by the Veteran.  VA further afforded the Veteran appropriate VA medical examinations.  The examination reports described the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Evaluations

The Veteran was awarded service connection for residuals of right tibia fracture and right Achilles tendonitis at the noncompensable level under Diagnostic Codes 5262 and 5024-5271, respectively.
The Veteran seeks an initial compensable evaluation for residuals of right tibia fracture and right Achilles tendonitis.  She argues that a compensable evaluation is warranted because she has right leg pain.  See Notice of Disagreement (May 22, 2013); VA Form 9 (April 18, 2014).  She reported that he right leg pain is sometimes lessened with medication such as Ibuprofen, tends to worsen at night and with prolonged standing, and can keep her up at night.  She reported right leg pain with driving long distances.  She reported that her Achilles tendon hurts with exercise and reported also that right leg pain "prevents" exercise.  See VA Form 9 (April 18, 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, a 20 percent rating for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative (except gout).  38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024.

Diagnostic Code 5271 provides a 10 percent disability rating for moderate limited motion of the ankle and a 20 percent disability rating (maximum) for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence warrants a 10 percent evaluation under 38 C.F.R. § 4.59 for residuals of right tibial fracture based on credible complaints of right leg pain effecting the Veteran's ability to drive long distances and exercise, and that can keep her awake at night.  Also, the June 2012 VA examiner stated that the Veteran has residual right leg pain due to earlier tibia fracture.  A 10 percent rating is consistent with the criteria for a 10 percent disability rating under Diagnostic Code 5262 based on "slight" impairment.  The Board has afforded the Veteran the benefit of any doubt in this matter.  38 U.S.C.A. § 5107, Gilbert, supra.

However, the preponderance of the evidence is against an evaluation in excess of 10 percent for residuals of right tibial fracture and a compensable evaluation for right Achilles tendonitis.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Reports of VA examination dated in December 2011 and June 2012 reflect complaints of right lower leg pain.  Clinical findings reflect full range of motion in the ankle joint without pain on motion, and no limitation of motion after 3 repetitions of use.  Also, there was no functional loss, functional impairment, or additional functional loss after repetitive use-to include less/more movement than normal; weakened movement; excess fatigability; incoordination; swelling; deformity; atrophy of disuse; instability; disturbance of locomotion; or interference with sitting, standing, and weight-bearing.  There was no pain on palpation or localized tenderness.  Muscle strength was normal (5/5).  There was no instability.  Veteran was noted to have had right leg stress fracture and right Achilles tendonitis (described as occasionally "achy and sore").  The Veteran required no assistive devise for ambulation.  X-ray was negative for arthritis but showed an incidental findings note to be talar tilt inferomedially.  The examiner reported that the Veteran's condition did not impact her ability to work.

Report of VA examination dated in June 2012 additionally reflects the Veteran's right leg pain complaints were attributable to "Veteran's tibia fracture."  It was noted that the Veteran had full range of right knee motion without pain.

The criteria for a rating in excess of 10 percent for residuals of right tibia fracture and a compensable disability rating for Achilles tendonitis are not more nearly met.  Neither the lay nor the medical evidence shows moderate (or worse) knee or ankle disability; or moderate (or worse) limited motion of the ankle.  38 C.F.R. §§  4.7, 4.71a , Diagnostic Codes 5262, 5271.  The Veteran has not complained of restricted range of motion and clinical findings show full range of ankle and knee motion.  Also, there is no evidence of painful motion or other functional impairment caused by either the Veteran's right tibia fracture (healed) or right Achilles tendonitis.
The Board finds that a separate 10 percent evaluation for Achilles tendonitis is not warranted because the Veteran endorsed her Achilles symptoms as occasional achiness, rather than near constant pain.  Also, the now assigned 10 percent disability rating for the right tibia fracture pertains to right lower extremity pain and a separate rating for the Achilles tendonitis based on pain, without joint involvement, would violate the rule against pyramiding since there is no indication that the Veteran has separate and distinct symptoms of pain apart from her right tibia fracture.  See 38 C.F.R. § 4.14.  Moreover, the Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is competent to report that her disabilities are worse than presently evaluated.  However, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran may believe she meets the criteria for the next higher disability ratings, her complaints and the medical findings do not meet the schedular requirements for the higher rating other than herein assigned.  The Board assigns greater probative value to the findings on VA examinations dated in 2011 and 2012 as these were prepared by skill, neutral medical professionals after review of the claims file and in-person evaluation of the Veteran.

Accordingly, a 10 percent evaluation is warranted for residuals of right tibia fracture; and an evaluation in excess of 10 percent for residuals of right tibia fracture and a compensable evaluation for right Achilles tendonitis are denied.  There is no basis for a staged disability rating.  Fenderson, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the Veteran's right lower leg disabilities are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

An initial 10 percent evaluation, and no more, for residuals of right tibia fracture is granted.

An initial compensable evaluation for right Achilles tendonitis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


